DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to tile group signaling in video coding.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “encoding a flag that indicates whether tile information for the picture is present in a parameter set or in a slice header into a video bitstream.” 
The closest prior art found was MAEDA et al. (US 10136142 B2), hereinafter referred to as MAEDA and CHOI (US 20200213604 A1) hereinafter referred to as CHOI.
MAEDA pertains to relates to coding and decoding of layers having different spatial resolutions or different image qualities disclosing an independent-decoding-tile presence flag, which represents information of whether or not an independent decoding tile is included on a sequence basis, is generated (MAEDA, Col. 5:49-51). CHOI is directed to comprising a flag RA-derivation-flag in a suitable high level syntax structure such as sequence parameter set may indicate whether intra random access point (IRAP) type (IDR, CRA or BLA) or leading picture type (RASL or RADL) is indicated by an explicit signaling in NAL unit header, tile group header or slice header, or implicitly derived from other information including a coded video 
Independent claims 7, 17 and 18 recite features similar to the features discussed above. Therefore, the independent claims are allowable for analogous reasons.
Dependent claims 2-6, 8-16, 19 and 20 are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/FABIO S LIMA/Primary Examiner, Art Unit 2486